United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Oakdale, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1976
Issued: January 25, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On September 27, 2019 appellant filed a timely appeal from a June 25, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $11,199.31 for the period November 1, 2017 through March 30, 2019, for which he was
without fault because he concurrently received FECA wage-loss compensation and Social Security
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 25, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

Administration (SSA) age-related retirement benefits without an appropriate offset; (2) whether
OWCP properly denied waiver of recovery of the overpayment; and (3) whether OWCP properly
required recovery of the overpayment by deducting $200.00 from appellant’s continuing
compensation payments, every 28 days.
FACTUAL HISTORY
On July 15, 1998 appellant, then a 46-year-old federal employee, filed a traumatic injury
claim (Form CA-1) alleging that he was injured while in the performance of d uty. On July 29,
1998 OWCP accepted the claim for lumbar sprain and displacement of the lumbar intervertebral
disc without myelopathy. It paid appellant wage-loss compensation on the periodic rolls
commencing June 16, 2002.
On December 10, 2018 OWCP provided SSA with a Federal Employees’ Retirement
System (FERS)/SSA dual benefits form. It listed the computation period as November 26, 2013
and continuing.
On January 11, 2019 SSA completed the dual benefits form, which reported appellant’s
SSA age-related retirement benefit rates with a FERS offset and without a FERS offset from
November 2017 through December 2018. Beginning November 2017, the SSA rate with FERS
was $1,573.00 and without FERS was $929.80. Beginning December 2017, the SSA rate with
FERS was $1,604.40 and without FERS was $948.30. Beginning December 2018, the SSA rate
with FERS was $1,649.30 and without FERS was $974.80. SSA indicated that prior to
November 2017 appellant received disability benefits.
In a letter dated April 12, 2019, OWCP informed appellant that it determined that he had
been receiving SSA age-related retirement benefits and FECA wage-loss compensation at the same
time, without an appropriate offset, resulting in a dual prohibited benefit. It explained that his
FECA benefits would be adjusted based on the FERS portion of his SSA benefits attributable to
his federal service.
An April 16, 2019 manual adjustment form and FERS offset overpayment calculation
worksheet noted each alleged period of overpayment and provided calculations which resulted in
a total overpayment to appellant of $11,199.31 during the period November 1, 2017 through
March 30, 2019.
An April 16, 2019 periodic disability rolls payment plate for appellant’s compensation
from March 31 to April 17, 2019 indicated that appellant’s FERS/SSA offset was deducted from
his compensation. In a letter dated April 16, 2019, OWCP informed appellant that his FECA
compensation would be offset by $662.62 due to his receipt of FERS/SSA dual benefits.
In a preliminary overpayment determination dated May 21, 2019, OWCP informed
appellant that he had received an overpayment of compensation in the amount of $11,199.31 for
the period November 1, 2017 through March 30, 2019 because it failed to offset his compensation
payments by the portion of his SSA age-related retirement benefits that were attributable to federal
service. It determined that he was without fault in the creation of the overpayment. OWCP
requested that appellant submit a completed overpayment recovery questionnaire (Form OWCP-

2

20) to determine a fair repayment method and advised him that he could request waiver of recovery
of the overpayment. It also requested that he provide supporting financial docum entation,
including copies of income tax returns, bank account statements, bills, pay slips, and any other
records to support his reported income and expenses. OWCP advised appellant that it would deny
waiver of recovery if he failed to furnish the requested financial information within 30 days. It
further notified appellant that within 30 days of the date of the letter he could request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing. No
response was received from appellant.
By decision dated June 25, 2019, OWCP finalized the May 21, 2019 preliminary
determination that appellant had received an overpayment of compensation in the amount of
$11,199.31 for the period November 1, 2017 through March 30, 2019 because it had failed to
offset his compensation payments by the portion of his SSA age-related retirement benefits that
were attributable to his federal service. It further found that he was without fault in the creation
of the overpayment because he could not have reasonably known that an improper payment
occurred. However, OWCP denied waiver of recovery of the overpayment because the evidence
of record was insufficient to establish that recovery would defeat the purpose of FECA or would
be against equity and good conscience. It required recovery of the overpayment by deducting
$200.00 from appellant’s continuing wage-loss compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 3 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 4
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service. 5 FECA Bulletin No. 97-09 provides that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit. 6

3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

5

20 C.F.R. § 10.421(d); see T.B., Docket No. 18-1449 (issued March 19, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
6

FECA Bulletin No. 97-09 (February 3, 1997); see also E.M., Docket No. 19-0857 (issued December 31, 2019);
N.B., Docket No. 18-0795 (issued January 4, 2019).

3

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $11,199.31 for the period November 1, 2017 through March 30,
2019 because he concurrently received FECA wage-loss compensation and SSA age-related
retirement benefits without an appropriate offset.
In its June 25, 2019 decision, OWCP found that an overpayment of compensation was
created for the period November 1, 2017 through March 30, 2019. The overpayment was based
on the evidence received from SSA with respect to age-related retirement benefits paid to
appellant. A claimant cannot receive both FECA wage-loss compensation and SSA age-related
retirement benefits attributable to federal service for the same period. 7 The information provided
by SSA indicated that appellant received SSA age-related retirement benefits that were attributable
to federal service during the period November 1, 2017 through March 30, 2019. Therefore OWCP
properly established fact of overpayment.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. SSA provided their benefit rates with FERS and without FERS for specific periods
commencing November 1, 2017 through March 30, 2019. OWCP provided its calculations for
each relevant period based on a FERS offset overpayment calculation worksheet and in its May 21,
2019 preliminary overpayment determination. No contrary evidence was provided.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period November 1, 2017 through March 30, 2019 and finds that an overpayment of compensation
in the amount of $11,199.31 was created. 8
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”9 Section 10.438 of OWCP regulations provides that the individual who
received the overpayment is responsible for providing information about income, expenses, and
assets as specified by OWCP. This information is needed to determine whether or not recovery of
an overpayment would defeat the purpose of FECA or be against equity and good conscience.

7

5 U.S.C. § 8116(d)(2); see L.W., Docket No. 19-0787 (issued October 23, 2019); J.T., Docket No. 18-1791 (issued
May 17, 2019).
8

C.M., Docket No. 19-1451 (issued March 4, 2020).

9

5 U.S.C. § 8129.

4

Failure to submit the requested information within 30 days of the request shall result in denial of
waiver.10
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of FECA or would be against equity and good conscience are set forth in sections 10.434
to 10.437 of OWCP’s regulations.11
Section 10.436 provides that recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her current income (including compensation benefits) to meet current ordinary and necessary
living expenses and, also, if the beneficiary’s assets do not exceed a specified amount as
determined by OWCP from data provided by the Bureau of Labor Statistics. 12 An individual is
deemed to need substantially all of his or her current income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00. 13
OWCP’s procedures provide that the assets must not exceed a resource base of $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for
each additional dependent. 14 An individual’s liquid assets include, but are not limited to, cash and
the value of stocks, bonds, saving accounts, mutual funds, and certificates of deposit. Nonliquid
assets include, but are not limited to, the fair market value of an owner’s equity in property such
as a camper, boat, second home, furnishings/supplies, vehicle(s) above the two allowed per
immediate family, retirement account balances (such as Thrift Savings Plan or 401(k)), jewelry,
and artwork. 15
Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver.16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the $11,199.31
overpayment of compensation.
10

20 C.F.R. § 10.438.

11

Id. at §§ 10.434-10.437.

12

Id. at § 10.436.

13

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations, Chapter
6.400.4a(3) (September 2018).
14

Id. at Chapter 6.400.4a(2).

15

Id. at Chapter 6.400.4b(3)(a)(b).

16

20 C.F.R. § 10.438.

5

As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 17 Appellant did not
provide the financial information to OWCP which it had requested. 18
In its preliminary determination dated May 21, 2019, OWCP explained the importance of
providing the completed overpayment recovery questionnaire (Form OWCP-20) and financial
information. It advised appellant that it would deny waiver of recovery if he failed to furnish the
requested financial information within 30 days. Appellant has not submitted a completed
overpayment recovery questionnaire or otherwise submitted financial information regarding
monthly income and expenses. As a result, OWCP did not have the necessary financial
information to determine if recovery of the overpayment would defeat the purpose of FECA or if
recovery would be against equity and good conscience. 19
Consequently, as appellant did not submit the financial information required under section
10.438 of OWCP’s regulations, the Board finds that OWCP properly denied waiver of recovery
of the overpayment. 20
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. 21 Section
10.441(a) of the regulations provides:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”22

17

See N.C., Docket No. 18-1070 (issued January 9, 2019); C.Y., Docket No. 18-0263 (issued September 14, 2018).

18

Under 20 C.F.R. § 10.438(b), failure to submit the requested information within 30 days of the request for
information about income, expenses, and assets shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished. See A.F., Docket No. 19-0054 (issued
June 12, 2019).
19

See S.M., Docket No. 17-1802 (issued August 20, 2018).

20

Supra note 18.

21

20 C.F.R. § 10.441(a).

22

Id.

6

ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$200.00 from appellant’s continuing compensation payments every 28 days.
As noted, appellant did not complete the Form OWCP-20, nor did he submit financial
information as requested. The overpaid individual is responsible for providing information about
income, expenses, and assets as specified by OWCP. 23 When an individual fails to provide
requested financial information, OWCP should follow minimum collection guidelines designed to
collect the debt promptly and in full. 24 As appellant failed to timely submit information to OWCP
as requested, the Board finds that there is no evidence of record to demonstrate that it erred in
directing recovery of the $11,199.31 overpayment of compensation at the rate of $200.00 from his
continuing compensation payments. 25
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$11,199.31 for the periods November 1, 2017 through March 30, 2019 for which he was without
fault because he concurrently received SSA age-related retirement and FECA wage-loss
compensation without an appropriate offset. The Board further finds that OWCP properly denied
waiver of recovery of the overpayment and properly required recovery of the overpayment by
deducting $200.00 days from appellant’s continuing compensation payments every 28 days.

23

20 C.F.R. § 10.437(a)(b).

24

T.J., Docket No. 19-1242 (issued January 13, 2020).

25

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the June 25, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 25, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

